ORDER RE REQABET BOPROCVEDOSREMLBUPBcUMent 9 Filed 09/02/20 PagelD.32 Page 1of1  Pagelofi

UNITED STATES DISTRICT COURT

for the Southern District of California

 

Case Number
Maria V. 20-cv-00586-JLB

Plaintiff(s)

 

ORDER RE REQUEST TO PROCEED

ANDREW SAUL IN FORMA PAUPERIS

Defendant(s)

 

 

IT IS ORDERED that the Request to Proceed Jn Forma Pauperis Qu Bus eby Bi Lard

Dated: Sep 1, 2020

 

UL Bus
njted States Magistrate Judge

IT IS RECOMMENDED that the Request to Proceed Jn Forma Pauperis be DENIED for the following reason(s):

C1 Inadequate showing of indigency CO District Court lacks jurisdiction
C Legally and/or factually patently frivolous (C) Immunity as to
CJ Other:

Comments:

Dated:

 

United States Magistrate Judge

IT IS ORDERED that the Request to Proceed Jn Forma Pauperis is hereby:

[1 GRANTED

(1 DENIED (see comments above). IT IS FURTHER ORDERED that:
( Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.
C This case is hereby DISMISSED immediately.
CJ This case is hereby REMANDED to state court.

Dated:

 

United States District Judge
